Title: From George Washington to Henry Knox, 5 December 1784
From: Washington, George
To: Knox, Henry



My Dr sir,
Mt Vernon 5th Decr 1784.

Apologies are idle things: I will not trouble you with them—that I am your debtor in the epistolary way I acknowledge—and that appearances indicate a disposition to remain so, I cannot deny; but I have neither the inclination nor the effrontary to follow the example of Great Men or St—s to withhold payment altogether. To whatever other causes therefore my silence may be attributed, ascribe it not I beseech you to a want of friendship, for in this, neither time nor absence can occasion a diminution; & I regret that fortune has placed us in different States & distant climes, where an interchange of sentiments can only be by letter.
When your letter of the 26th of July came here, I was upon the eve of a tour to the Westward which ended in the neighbourhood of Fort Pit, altho’ my original plan took in the Great Kanhawa. I found from information, that the Indians were in too discontented a mood to render it prudent for me to run the risk of insult: to see the condition of the property I had in that Country, & the quality of my Lands, were all the objects I had in view. Those in the vicinity of Fort Pitt (for which I have had patents more than ten years) I found in possession of people who set me at defiance, under the claim of pre-occupancy. Another

year, & I may find the rest seized under the like pretext; but as the land cannot be removed, altho’ the property may be changed, I thought it better to return, than to make a bad matter worse by hazarding abuse from the Savages of the Country.
I am now endeavoring to stimulate my Countrymen to the extension of the inland navigation of the rivers Potomac and James—thereby, & a short land transportation, to connect the Western Territory by strong commercial bands with this—I hope I shall succeed, more on account of its political importance—than the commercial advantages which would result from it, altho’ the latter is an immense object: for if this Country, which will settle faster than any other ever did (and chiefly by foreigners who can have no particular predilection for us), cannot, by an easy communication be drawn this way, but are suffered to form commercial intercourses (which lead we all know to others) with the Spaniards on their right & rear, or the British on their left, they will become a distinct people from us—have different views—different interests, & instead of adding strength to the Union, may in case of a rupture with either of those powers, be a formidable & dangerous neighbour.
After much time spent (charity directs us to suppose in duly considering the matter) a treaty has at length been held With the Six Nations at Fort Stanwix: much to the advantage it is said of the United States, but to the great disquiet of that of New York: fruitlessly, it is added by some, who assert that the Deputies on the part of the Indians were not properly authorized to treat—How true this may be, I will not pretend to decide; but certain it is in my opinion, that there is a kind of fatality attending all our public measures—inconceivable delays—particular States counteracting the plans of the United States when submitted to them—opposing each other upon all occasions—torn by internal disputes, or supinely negligent & inattentive to every thing which is not local & self interestg & very often short sighted in these, make up our system of conduct. Would to God our own Countrymen, who are entrusted with the management of the political machine, could view things by that large & extensive scale upon which it is measured by foreigners, & by the State[s]men of Europe, who see what we might be, & predict what we shall come to. In fact, our fœderal Government is a name without substance: No State is longer bound by its edicts,

than it suits present purposes, without looking to the consequences. How then can we fail in a little time, becoming the sport of European politics, & the victims of our own folly.
I met the Marqs de la Fayette at Richmond—brought him to this place—conducted him to Annapolis—saw him on the road to Baltimore, and returned. About the middle of this month he expected to embark at New York for France—He tells us that Mrs Knox was about to add to your family—We hope ’ere this we may congratulate you both on a son, or daughter, according to your desires. Mrs Washington joins me in every good wish for you & Mrs Knox; & with every sentiment of esteem, regard & friendship, I am My D. Sir &c. &c.

G: Washington


P.S. Had you an agreeable tour to the Eastward? Are the State-societies in the New England Governments making any moves towards obtaining Charters? If they are, with what success?

